Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed July 8, 2022 has been entered.
Claims 1 and 10-14 are cancelled.
Claims 2-7 are currently amended.
Claim 15 is newly submitted.
Claims 2-9 and 15 are pending.
Election/Restrictions
Applicant's election with traverse of Group I, claims 2-9 and 14 in the reply filed on January 7, 2022 is acknowledged.  The traversal is on the ground(s) that the inventions form a single inventive concept, asserting that the cited prior art uses a motor domain from Chara corallina and is low velocity, not Chara braunii, which is high velocity and is the special technical feature linking the groups, and arguing that there would be no burden to search and examine all of the claims.  This is not found persuasive because the Examiner maintains that the claims are not limited to using a motor domain from Chara braunii.  And it would be a burden to search and examine all of the claims. However, after further consideration, the election of species is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-9 and 15 are drawn to the elected invention.
Claim Objections
Claim 1 is objected to because of the following informalities:   in line 2, it is suggested that “a gene of a chimeric protein” be amended to recite “a gene encoding a chimeric protein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, and claims 3-9 and 15 are indefinite in reciting that the claims encompass sequences having a loop 2 region of SEQ ID NO: 36 or 37 or an amino acid sequence “in which 1 to 6 amino acids of the sequences thereof are deleted, substituted and/or added,” given that SEQ ID NO: 36 and 37 are only 19 and 20 amino acids long, respectively, where deleting, substituting and adding as many as 6 amino acids in each instance would modify SEQ ID NO: 36 and 37 to a degree that there would be very little sequence identity to these sequences.  Therefore, the metes and bounds of the claimed invention cannot be determined.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a transgenic plant with enhanced growth capacity produced by introducing a chimeric myosin XI protein into a host plant, wherein the chimeric protein comprises a neck domain, a coiled-coil domain and a globular tail domain from a myosin XI protein of a species other than the host plant and a motor domain from a myosin XI protein of either the host species or another species, such as Chara, including Chara braunii or Chara australis.  In addition, claims require that the velocity of movement of the motor domain is 6 m/sec or more, and the actin-activating ATPase activity of the motor domain is 150 Pi/sec or more, and the plant may be a monocot or dicot of one of the species listed in claims 8 and 9.  And while there are sequence identifiers recited in claim 2, the claims are not limited by these sequences.
The claims are broadly drawn to a transgenic plant of any species having an enhanced growth capacity, but without specifying any particular sequence structure that is required to confer this phenotype, while the specification only discloses specific motor domains of SEQ ID NO: 14, 16 and 18, and Chara myosins having a loop region of SEQ ID NO 36 or 37.  It is noted that claim 2 has been amended to recite loop 2 regions having the amino acid sequence of SEQ ID NO: 36 or 37 as a limitation, though also includes modifications of these sequences to encompass sequences that have little similarity to SEQ ID NO: 36 or 37.  The claims encompass a broad genus of structures, while only a few sequences are described that confer the claimed functional activity.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
Applicants’ arguments filed July 8, 2022 have been fully considered but they are not persuasive.  Applicants argue that the amendment of the claims should overcome the rejection.
The Examiner maintains that the claims still encompass a multitude of possible plants comprising a multitude of possible sequence structures to confer the functional activity of enhanced growth.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662